PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hansen, Wayne, R.
Application No. 15/928,141
Filed: 22 Mar 2018
For: HIGH VOLTAGE SEALS AND STRUCTURES HAVING REDUCED ELECTRIC FIELDS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed April 6, 2021, which requests under 37 C.F.R. §1.182 that a previously filed terminal disclaimer (TD) be withdrawn.  

The petition is granted.

Petitioner asserts that the electronic Terminal Disclaimer (eTD) filed April 5, 2021 was filed with an electronic petition (ePetition) to revive the application for failure to timely pay the issue fee in response to the notice of allowance mailed January 15, 2021 because the ePetition screen stated that a terminal disclaimer was required for a grantable petition “for all utility and plant applications” without regard for the filing date of the application. Petitioner asserts that since 37 CFR 1.137(d)(1) does not require a terminal disclaimer to revive a utility or plant application filed on or after June 8, 1995, the TD is not required and should be withdrawn. 

It is further noted that the eTerminal Disclaimer filed was to overcome a provisional obviousness type double patenting (ODP) rejection. The application became abandoned for failure to respond to a notice of allowance, however. Therefore, no ODP rejection had been made at the time the eTD was filed.

The showing of record is that no TD was required, therefore the TD is unnecessary and may be withdrawn. 

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET